Citation Nr: 9934591	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  93-26 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an evaluation in excess of 30 percent for 
a service-connected left knee disorder prior to August 7, 
1992.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected left knee instability, during the period 
from August 7, 1992 through March 25, 1999.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left knee meniscectomy, 
during the period from August 7, 1992 through March 25, 1999.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected traumatic arthritis of the left knee with 
painful motion, during the period from August 7, 1992 through 
March 25, 1999.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
October 1991.  This appeal arises from a June 1992 rating 
decision of the St. Petersburg, Florida, regional office (RO) 
which assigned a 10 percent disability evaluation for left 
knee meniscectomy with traumatic arthritis, after granting 
service connection for the same.  By a rating action dated in 
January 1997, the 10 percent disability rating was increased 
to 30 percent for left knee instability, effective from 
November 1, 1991.  By a rating action dated in April 1999, 
the veteran was assigned separate 10 percent disability 
ratings for the residuals of a left knee meniscectomy and 
traumatic arthritis of the left knee with painful motion, 
effective from August 7, 1992.  The 30 percent disability 
rating assigned for left knee instability was continued.  
This resulted in a combined disability evaluation of 40 
percent for the veteran's left knee disorder.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in October 1995 and July 1997 for the purpose of 
obtaining additional medical evidence, and it has been 
returned to the Board for appellate review.

In view of the Board's finding that additional development is 
warranted, the issue of entitlement to increased ratings for 
the service-connected left knee disorders, which combine in 
the aggregate to 40 percent, from August 1992 to March 1999 
will be discussed in the Remand portion of this decision.

Finally, the veteran is currently in receipt of a 100 percent 
disability evaluation under Diagnostic Code 5055 (total knee 
replacement).  This disability rating is scheduled to be 
reduced to 30 percent, effective in June 2000.  The Board 
will not address the evaluation of the veteran's left knee 
disability from June 2000 since doing so now would clearly be 
premature.  However, in the event the veteran is dissatisfied 
with the rating which is assigned after scheduled reduction 
occurs, the RO should take appropriate steps in the 
development of this claim.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his left 
knee disorder(s) is plausible and, with respect to the period 
prior to August 7, 1992, the RO has obtained sufficient 
evidence for an equitable disposition of his claim.

2.  Prior to August 7, 1992, the veteran's left knee 
disability was manifested by subjective complaints of pain 
and limitation of motion; and objective findings of 
degenerative joint disease, genu valgum deformity, and a 
range of motion between zero (0) degrees and 120 degrees; 
stress maneuvers did not reveal any joint laxity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's left knee disability prior to August 1992, then 
classified as left knee instability, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, to 
include §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5259, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran injured his 
left knee when he fell from a cross ladder during basic 
training.  He underwent an exploratory arthrotomy with 
excision of a torn medial meniscus at that time.  Thereafter, 
he experienced ongoing complications such as left knee pain, 
locking of the left knee, and episodes of effusion and giving 
away of the left knee.  The veteran underwent several left 
knee operations due to said problems/complaints.  On a Report 
of Medical Examination pending service discharge, the veteran 
noted to have been diagnosed as having arthritis of the left 
knee and to have been on a L3 physical profile.

In December 1991, the veteran filed a claim for service 
connection for multiple disabilities including the residuals 
of a left knee injury.  He made no reference to post-service 
medical treatment.

The veteran was afforded a VA general medical examination in 
January 1992.  He complained of recurrent bilateral knee pain 
but mostly in the left knee.  He reported that he had 
undergone five (5) left knee operations during his military 
service, and that there was no more cartilage in that knee.  
Examination of the left knee revealed genu valgum deformity.  
There was no soft tissue swelling or effusion.  There was no 
point tenderness.  Flexion was to 120 degrees.  Extension was 
to zero (0) degrees.  Stress maneuvers did not reveal any 
joint laxity.  He had a normal gait.  X-rays showed marked 
degenerative changes with large osteophytes at the joint 
margins and narrowing of the medial compartment.  The 
diagnosis was degenerative joint disease of the left knee.

Service connection for left knee meniscectomy with traumatic 
arthritis was granted in June 1992.  A 10 percent disability 
rating was assigned.  Although there were findings that that 
left knee disorder was symptomatic as well as there being 
severe traumatic arthritis of left knee, the RO found there 
was no evidence of severe limitation of motion or instability 
to warrant a higher evaluation. 

The veteran was afforded a personal hearing before the RO in 
May 1993.  He argued that the January 1992 VA examination had 
been superficial and cursory.  He maintained that the 
examiner failed to properly measure the range of motion of 
his left knee.  In this regard, he stated the range of motion 
of his left knee was much worse than the zero (0) degrees of 
extension and 120 degrees of flexion that was recorded at 
that time.  The veteran also complained of left knee pain and 
instability.  He testified that he worked as a tram operator.  
He made no indication that his left knee problem impacted his 
ability to work.   The veteran further stated that his left 
knee was extremely deformed, and that several physicians had 
told him that he would be a candidate for a total knee 
replacement, if it were not for his young age.  He denied 
receiving any private post-service medical treatment of his 
left knee condition.  However, he did report receiving post-
service VA treatment through the Orlando VA Medical Center 
(VAMC) in September 1992.

The Orlando VAMC was requested to furnish copies of the 
veteran's outpatient treatment records from February 1992 to 
June 1993.  In this regard, the only records received were 
dated between August 1992 and October 1992.  

II.  Analysis

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well-grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Moreover, as all 
evidence necessary to an equitable disposition of the 
veteran's claim was obtained by the RO, the VA has fulfilled 
its duty to assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. §3.159 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1999).

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.

Prior to August 1992, the veteran was assigned a 30 percent 
disability rating for his left knee disorder, classified as 
instability.  The record shows the left knee disability 
included arthritis.  Degenerative or traumatic arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate code, a rating of 10 
percent is warranted for each major joint affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5010.

Under Diagnostic Code 5260, where flexion is limited to 15 
degrees, a 30 percent rating evaluation will be assigned.  
This is the maximum disability rating that may be assigned 
under this code.  The veteran was therefore receiving the 
maximum under this code.  An increased disability evaluation 
under Diagnostic Code 5260 was not possible.

Diagnostic Code 5261 provides for limitation of extension of 
the leg.  When extension is limited to 20 degrees, a 30 
percent evaluation is assignable.  Where extension is limited 
to 30 degrees, a 40 percent rating will be assigned.  38 
C.F.R. 
§ 4.71, Plate II shows normal extension to be to zero (0) 
degrees and normal flexion to be to 140 degrees.  As noted 
above, the January 1992 VA examination report shows extension 
of veteran's left knee to zero (0) degrees.  There was no 
objective indication of any degree of additional range of 
motion loss due to pain, weakened movement, excess 
fatigability, or incoordination, nor was there any suggestion 
of pain that significantly limited functional ability during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, the Board finds that the medical evidence did not 
support a 40 percent rating under Diagnostic Code 5261.  The 
weight of the evidence establishes that the left knee 
disorder did not warrant a disability rating in excess of 30 
percent prior to August 1992.

The Board has considered whether a separate rating for 
instability could have been assigned prior to August 1992, 
that is, separate from the limitation of motion that the 
veteran had in his left knee due to arthritis.  VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994) (the United States Court of 
Veterans Appeals (Court) held that separate disability 
ratings are possible in cases where the veteran has separate 
and distinct manifestations from a single disease entity.)  
However, at the time of the January 1992 VA examination, 
there were no medical findings of instability of the left 
knee.  (In this regard, the Board concurs with the 
observation of the RO that e, despite the characterization of 
the disability by the RO as "instability," the 30 percent 
rating need not be disturbed since it more nearly 
approximated the level of disability produced during that 
time period by the left knee disorder.)

The Board has also considered whether a separate rating was 
assignable under Diagnostic Code 5259.  Under Diagnostic Code 
5259, a symptomatic knee following removal of a semilunar 
cartilage may be rated 10 percent.  However, a rating for 
residuals of a medial meniscectomy under this code 
contemplates symptoms such as limitation of motion.  See 
VAOPGCPREC 9-98.  A separate 10 percent rating under 
Diagnostic Code 5259 would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (1999).

Therefore, the Board finds that the criteria for a rating in 
excess of 30 percent prior to August 1992 would be 
unwarranted.  In so deciding, consideration has been given to 
assigning staged ratings; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  There was no basis for referral by the 
RO for consideration of an extra-schedular evaluation, 
however, as the service-connected left knee disorder was not 
shown to have resulted in marked interference with employment 
or frequent periods of hospitalization, or to have otherwise 
presented an exceptional or unusual disability picture, 
during the period under review.


ORDER

Entitlement to a schedular evaluation in excess of 30 percent 
for a service-connected left knee disability prior to August 
7, 1992 is denied.


REMAND

In its July 1997 Remand, the Board asked that the RO 
ascertain from the veteran whether he was receiving any VA or 
non-VA medical treatment for his knee disability subsequent 
to May 1996.  A letter to this effect was mailed to the 
veteran in August 1997.  The veteran did not respond until 
March 1999 when he reported that he had recently undergone a 
total left knee replacement at the James A. Haley VAMC.  
Records from that facility dated from March 1999 to April 
1999 were included with the veteran's statement.  There is no 
indication that the RO sought to obtain any other treatment 
records from the James A. Haley VAMC.

Observing that the prospect of the veteran spontaneously 
undergoing a total knee replacement without any previous 
treatment or evaluations was remote, the Board sought to 
determine whether he had received any treatment through the 
Orlando VAMC prior to his March 1999 surgery.  A contact call 
placed in October 1999 by an administrative employee of the 
Board to the Orlando VAMC where it was confirmed that the 
veteran did receive treatment between September 1996 to March 
1999.

VA has a duty to assist the veteran in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999);  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Specifically, the Court has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes the 
procurement of medical records to which the veteran has made 
reference.  The duty to assist is neither optional nor 
discretionary.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  The 
aforementioned VA treatment records must be obtained and 
considered prior to final appellate consideration.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is REMANDED to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected left knee disorder since May 
1996.  After securing the necessary 
release(s), the RO should obtain those 
records which are not already a part of 
the claims folder.  

2.  The RO should obtain the veteran's 
complete inpatient and outpatient 
treatment records from the Orlando VAMC, 
Tampa VAMC, and any other identified VA 
facility since May 1996.  Once obtained, 
all records must be associated with the 
claims folder.

3.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The provisions of DeLuca and 
38 C.F.R. §§ 4.40 and 4.45 must be 
discussed in evaluating the veteran's 
service-connected left knee disability.  
If the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond.  The SSOC should 
include citation to all relevant 
regulatory provisions, including the knee 
codes pertaining to range of motion and 
other impairment of the knee.  The 
veteran and his representative should be 
given the appropriate amount of time to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional medical 
information and to afford the veteran due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals






